1.Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 18 is directed to a light guide element which was not originally examined and is distinct from the method of making a minus power lens and the lens itself—ie, the lens does not have to be used to make a light guide.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto 6,767,482 in view of Gotoh et al 6,616,868 and Ono et al 23004/0188873 essentially for reasons of record noting the following.
Applicant has amended the article claim to recite that the polycarbonate has a molecular weight of less than 26,000 g/mol and that the UV absorber is a benzotriazole absorber.  Gotoh et al teaches the instant molecular weight at column 6, line 38 (ie, 17,000 and 20,000 molecular weights) and the instant benzotriazole UV absorber at col. 8, line 18.  Hence, the amendments to claim 15 are in fact found in the applied references.  
3.Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto 6,767,482 in view of Gotoh et al 6,616,868, Ono et al 23004/0188873 and Mader et al 2016/0237275 (see paragraphs 0096, 0127 and 0123).  The claims are rejected essentially for reasons of record, Nishimoto, Gotoh et al and Ono et al disclosing the basic claimed lens lacking essentially a teaching of the instant benzotriazole UV absorbers.  As taught in newly applied Mader et al, these UV absorbers (see paragraph 0127 for claim 16 and paragraph 0123 for claim 17) are well known in the art for plastics including polycarbonates (see paragraph 0096) and would have been obvious material selections to use for the UV absorber in the combination as applied.
4.Applicant's arguments filed August 26, 2022 have been fully considered and are persuasive with respect to the method of making the lens.  However, the making of the lens itself is not limited to the instant method and it is submitted that the instant lens is obvious over the references as applied in paragraphs 2 and 3, supra.  
5.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742